Exhibit 10.1

 



Form of Restricted Share Award Agreement

 

 

 

LIMONEIRA COMPANY
2010 AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN

 

Award Agreement

 

THIS AWARD AGREEMENT (the “Agreement”), dated _________________, is effective as
of _______________ (the “Effective Date”), between LIMONEIRA COMPANY, a Delaware
corporation (“Limoneira”), and ___________________ (the “Participant”).

 

RECITALS:

 

Limoneira desires to carry out the purposes of the Limoneira Company 2010
Amended and Restated Omnibus Incentive Plan, as it may be amended and/or
restated (the “Plan”), by affording the Participant the Award opportunities, as
hereinafter provided.

 

In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

PART I – Restricted Share Award

 

1.             Restricted Share Award Summary.

 

Grant Date: _______________ Number of Restricted Shares: _______________ Vesting
Requirements:

[DATE] as to _____________ Shares

 

[DATE] as to _____________ Shares

 

[DATE] as to _____________ Shares 

 

2.             Grant of Restricted Shares.

 

(a)               Subject to the terms of this Agreement and the Plan, Limoneira
hereby grants the Participant an Award of Restricted Shares (the “Restricted
Share Award”) consisting the right to receive a number of whole shares (the
“Shares”) of Limoneira common stock, $.01 par value per share (“Common Stock”),
upon the lapsing of certain restrictions as provided in Part I, Section 1 herein
and elsewhere in this Agreement (as restricted, the “Restricted Shares”). The
“Restriction Period” is the period beginning on the Grant Date and ending on
such date or dates, and satisfaction of such conditions, as described in Part I,
Sections 1, 5, and 6 herein (the lapse of restrictions on the Restricted Shares
shall be referred to as “Vest,” “Vested,” and “Vesting,” and the date Vesting
occurs shall be referred to as a “Vesting Date”).

 



 

  

Exhibit 10.1

 

 

3.              Stock Legends. The Restricted Shares shall be represented by
Common Stock certificate(s) registered in the Participant’s name, or by shares
designated for the Participant in book-entry form on the records of Limoneira’s
transfer agent, subject to the restrictions set forth in this Agreement. Any
stock certificate, or direct registration system book-entry account, issued or
established for the Restricted Shares shall bear, in addition to applicable
securities law legends, the following or similar legend:

 

“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions, and restrictions
(including forfeiture) contained in the Limoneira Company 2010 Amended and
Restated Omnibus Incentive Plan, as it may be amended and/or restated, and the
Award Agreement entered into between the registered owner and Limoneira Company.
A copy of such Plan and Agreement is on file in the offices of Limoneira
Company, 1141 Cummings Road, Santa Paula, CA 93060, Attention: Compensation
Committee.”

 

4.              Custody of Restricted Shares. Any Common Stock certificates or
book-entry shares evidencing such Restricted Shares shall be held in custody by
Limoneira or, if specified by the Committee, with a custodian or trustee, until
the restrictions thereon set forth in this Agreement shall have lapsed. The
Participant agrees to deliver a stock power, duly endorsed in blank, relating to
any such Restricted Shares in certificate or book entry form.

 

5.              Vesting of Restricted Share Award. The Committee has sole
authority to determine whether and to what degree the Restricted Shares have
Vested and to interpret the terms and conditions of this Agreement and the Plan.
Subject to the terms of the Plan and the Agreement (including but not limited to
the provisions of Part I, Section 6 herein), the Restricted Share Award shall
Vest as specified in Part I, Section 1 herein.

 

6.              Termination of Employment; Forfeiture of Award.

 

(a)               If a Participant's employment is terminated by Limoneira or an
Affiliate for cause or a Participant at his sole discretion terminates his
employment with Limoneira or an Affiliate, and the Restricted Shares have not
Vested pursuant to Part I, Sections 1 and 5, then the Restricted Shares, to the
extent not Vested as of the Participant’s termination of employment date, shall
be forfeited immediately upon such termination, and the Participant shall have
no further rights with respect to the Restricted Shares. The Committee (or its
designee, to the extent permitted under the Plan) shall have sole discretion to
determine if a Participant’s rights have terminated pursuant to the Plan and
this Agreement, including but not limited to the authority to determine the
basis for the Participant’s termination of employment. The Participant expressly
acknowledges and agrees that, except as otherwise provided herein, the
termination of the Participant’s employment shall result in forfeiture of the
Restricted Shares to the extent the Restricted Shares have not Vested as of the
Participant’s termination of employment date.

 



 

  

Exhibit 10.1

 

(b)              Notwithstanding the provisions of Part I, Section 5 and Section
6, the following provisions shall apply if any of the following shall occur
prior to the full Vesting of the Restricted Shares:

 

(i)Death. In the event that the Participant remains in continuous employment
with Limoneira or an Affiliate from the Grant Date until the Participant’s
death, the Restricted Shares shall not be forfeited and any unvested Restricted
Shares shall immediately become fully Vested as of the date of death.

 

(ii)Disability. In the event that the Participant remains in the continuous
employment with Limoneira or an Affiliate from the Grant Date until the date of
the Participant’s termination of employment due to Disability, the Restricted
Shares shall not be forfeited and any unvested Restricted Shares shall
immediately become fully Vested on the date of the Participant’s “termination of
employment” on account of Disability. For this purpose, “Disability” shall mean
the Participant is unable to engage in his profession by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months. The Committee shall certify Disability, after consultation with a
qualified medical examiner, and shall determine a Participant’s date of
termination after taking into account the Participant’s position and all
applicable laws.

 

(iii)Change of Control. In the event that the Participant incurs a termination
of employment, other than for cause or at his own discretion, within one (1)
year following a Change of Control, the Restricted Shares shall not be forfeited
and any unvested Restricted Shares shall immediately become fully Vested as of
the date of termination of employment.

 

(iv)Retirement. In the event that the Participant has been in the continuous
employment of Limoneira or an Affiliate for a period of at least the five (5)
years immediately preceding the Issue Date, and the Participant's employment is
terminated due to retirement, and the Participant has reached normal retirement
age of 65, the Restricted Shares shall not be forfeited and any unvested
Restricted Shares shall immediately become fully Vested on the date of the
Participant’s termination of employment due to retirement.

 



 

  

Exhibit 10.1

 

7.             Voting and Dividend Rights; Distribution of Shares Following
Lapse of Restrictions.

 

(a)               During the period in which the restrictions provided herein
are applicable to the Restricted Shares, the Participant shall have the right to
vote such Common Stock and to receive any cash dividends paid with respect to
such Common Stock. Any dividend or distribution payable with respect to such
Common Stock that will be paid in Shares shall be subject to the same
restrictions provided for herein on the Restricted Shares. Any other dividend or
distribution (other than cash or Common Stock) payable on the Restricted Shares,
and any consideration receivable for or in conversion of or exchange for the
Restricted Shares, shall be subject to the terms and conditions of this
Agreement or with such modifications thereof as the Committee may provide in its
sole discretion, subject to applicable law.

 

(b)              Upon the expiration of the restrictions on the Restricted
Shares provided in this Agreement as to any portion of the Restricted Shares,
Limoneira in its sole discretion will either cause a new certificate(s)
evidencing such amount of Common Stock to be delivered to the Participant (or,
in the case of his death after Vesting, cause such certificate to be delivered
to Participant’s legal representative, beneficiary, or heir) or re-provide
book-entry Shares designated for the Participant (or, in the case of his death
after Vesting, provide book-entry Shares designated for Participant’s legal
representative, beneficiary, or heir) on the records of Limoneira’s transfer
agent, in each case free of the restrictive legend set forth in Part 1, Section
3 of this Agreement; provided, however, that Limoneira shall not be obligated to
issue any fractional Shares of Common Stock in the event of Share certificates.

 

8.             Income Reporting; Withholding; Tax Matters; Fees.

 

(a)               During each year of Vesting, Limoneira or its agent shall
report all income to the appropriate tax authorities and withhold and pay all
required local, state, federal, foreign income and other taxes and any other
amounts required to be withheld by any governmental authority or law. The
Participant may elect to have Shares withheld from the Vested Restricted Shares
(or other evidence of Common Stock ownership, including, without limitation, a
direct registration system book-entry account) to reimburse Limoneira for any
taxes paid on his behalf. The number of Shares to be withheld shall have a Fair
Market Value as of the date that the amount of tax to be withheld is determined
as nearly equal as possible to the amount of such obligations being satisfied.
Alternatively, upon the Vesting of the Restricted Shares, in accordance with
procedures established by the Committee, the Participant may elect to reimburse
Limoneira in cash for all applicable withholding taxes paid on his behalf.

 

(i)In General. Limoneira has made no warranties or representations to the
Participant with respect to the tax consequences (including but not limited to
income tax consequences) related to the Award or issuance, transfer, or
disposition of Restricted Shares (or any other benefit), and the Participant is
in no manner relying on Limoneira or its representatives for an assessment of
such tax consequences. The Participant acknowledges that there may be adverse
tax consequences with respect to the Restricted Shares (including but not
limited to the acquisition or disposition of the Restricted Shares) and that the
Participant should consult a tax advisor prior to such acquisition or
disposition. The Participant acknowledges that the Participant has been advised
that the Participant should consult with the Participant’s own attorney,
accountant, and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof. The Participant also acknowledges that
Limoneira has no responsibility to take or refrain from taking any actions in
order to achieve a certain tax result for the Participant.

 



 

  

Exhibit 10.1

 

(ii)Election Under Section 83(b) of the Code.

 

(A)The Participant understands that Section 83 of the Code generally taxes as
ordinary income the fair market value of the Shares as of the date on which the
Shares are “substantially vested,” within the meaning of Code Section 83. In
this context, “substantially vested” means that the restrictions on such Shares
(that have been issued) have lapsed and the Restricted Shares are Vested. The
Participant understands that he may elect to have his taxable income determined
at the time he acquires the Restricted Shares, rather than when and as the
restrictions on the Restricted Shares lapse, by filing an election under Section
83(b) of the Code with the Internal Revenue Service no later than thirty (30)
days after the Issue Date with respect to the Shares. The Participant
understands that failure to make a timely filing under Code Section 83(b) will
result in his recognition of ordinary income, as the restrictions on the
applicable Shares lapse, on the fair market value of the applicable Shares at
the time such restrictions lapse. The Participant further understands, however,
that if Shares, with respect to which an election under Section 83(b) has been
made, are forfeited, such forfeiture will be treated as a sale on which there is
realized a loss equal to the excess (if any) of the amount paid (if any) by the
Participant for the forfeited Shares over the amount realized (if any) upon
their forfeiture. If the Participant has paid nothing for the forfeited Shares
and has received no payment upon their forfeiture, the Participant understands
that he will be unable to recognize any loss on the forfeiture of the Restricted
Shares, even though the Participant incurred a tax liability by making an
election under Code Section 83(b).

 

(B)The Participant understands that he should consult with his tax advisor
regarding the advisability of filing with the Internal Revenue Service an
election under Section 83(b). ANY ELECTION UNDER CODE SECTION 83(b) THE
PARTICIPANT WISHES TO MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE ISSUE
DATE. THIS TIME PERIOD CANNOT BE EXTENDED. THE PARTICIPANT ACKNOWLEDGES THAT
TIMELY FILING OF A CODE SECTION 83(b) ELECTION IS THE PARTICIPANT’S SOLE
RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS LIMONEIRA OR ITS REPRESENTATIVE
TO FILE SUCH ELECTION ON HIS BEHALF.

 



 

  

Exhibit 10.1

 

(C)The Participant will notify Limoneira in writing, in a form and manner
prescribed by Limoneira, within thirty (30) days if the Participant files an
election pursuant to Section 83(b) of the Code.

 

(b)              Fees. All third party fees relating to the release, delivery,
or transfer of the Restricted Shares shall be paid by the Participant or other
recipient. To the extent the Participant or other recipient is entitled to any
cash payment from Limoneira or any of its Affiliates, the Participant hereby
authorizes the deduction of such fees from such payment(s) without further
action or authorization of the Participant or other recipient; and to the extent
the Participant or other recipient is not entitled to any such payments, the
Participant or other recipient shall pay Limoneira or its designee an amount
equal to such fees immediately upon the Vesting of the Restricted Shares.



 

PART II – Provisions Applicable to Restricted Share Award



 

1.                  Incorporation of Plan. The rights and duties of Limoneira
and the Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise provided herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan. The Participant acknowledges receipt
of the Plan by executing this Agreement.

 

 

2.                  Nontransferability. The Restricted Shares shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of intestate succession until the Restricted Shares become
Vested. Bonus Awards shall not be transferable other than by will or the laws of
the intestate succession. The designation of a beneficiary in accordance with
Plan procedures does not constitute a prohibited transfer.

 

3.                  Superseding Agreement: Binding Effect. This Agreement
supersedes any statements, representations, or agreements of Limoneira or an
Affiliate with respect to the grant of the Awards or any related rights, and the
Participant hereby waives any rights or claims related to any such statements,
representations, or agreements. This Agreement does not supersede or amend any
existing confidentiality agreement, nonsolicitation agreement, noncompetition
agreement, any employment agreement or any other similar agreement between the
Participant and Limoneira or an Affiliate, including, but not limited to, any
restrictive covenants contained in such agreements.

 



 

  

Exhibit 10.1

 

4.                  Amendment and Termination; Waiver. Except as permitted by
the Plan, and subject to the terms of the Plan, this Agreement may be amended or
terminated only by the written agreement of the parties hereto. The waiver by
Limoneira or an Affiliate of a breach of any provision of the Agreement by the
Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant. Notwithstanding the foregoing, the Committee shall
have unilateral authority to amend the Plan and this Agreement (without
Participant consent) to reduce any Award or to the extent necessary to comply
with applicable law or changes to applicable law (including but in no way
limited to federal securities laws), and the Participant hereby consents to any
such amendments to the Plan and this Agreement.

 

5.                  Income Reporting; Withholding; Tax Matters. Limoneira, its
Affiliates, or their agents shall report all income to the appropriate tax
authorities and withhold all required local, state, federal, foreign, and other
taxes and any other amounts required to be withheld by any governmental
authority or law.

 

In general, Limoneira and its Affiliates have made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) related to the Awards.
The Participant also acknowledges that Limoneira and its Affiliate have no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

 

6.                  Notices. Any and all notices under this Agreement shall be
in writing and sent by hand delivery or by certified or registered mail (return
receipt requested and first-class postage prepaid), in the case of Limoneira, to
its Committee, 1141 Cummings Road, Santa Paula, CA 93060, and in the case of the
Participant, to the last known address of the Participant as reflected in
Limoneira’s records.

 

7.                  Successors and Assigns. Subject to the limitations stated
herein and in the Plan, this Agreement shall be binding upon and inure to the
benefit of the Participant and the Participant’s executors, administrators, and
beneficiaries and Limoneira and its successors and assigns.

 

8.                  Counterparts; Further Instruments. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
parties hereto agree to execute such further instruments and to take such
further action as may be reasonably necessary to carry out the purposes and
intent of this Agreement.

 

9.                  Right of Offset. Notwithstanding any other provision of the
Plan or this Agreement, Limoneira may reduce the amount of any benefit or
payment otherwise payable to or on behalf of the Participant by the amount of
any obligation of the Participant to Limoneira or an Affiliate that is or
becomes due and payable, and the Participant shall be deemed to have consented
to such reduction.

 



 

  

Exhibit 10.1

 

10.              Compliance with Laws; Restrictions on Awards and Shares.
Limoneira may impose such restrictions on the Awards and the shares or other
benefits underlying the Awards as it may deem advisable, including without
limitation restrictions under the federal securities laws, federal tax laws, the
requirements of any stock exchange, or similar organization and any blue sky,
state, or foreign securities laws applicable to such Awards or shares.
Notwithstanding any other provision in the Plan or this Agreement to the
contrary, Limoneira shall not be obligated to issue, deliver, or transfer any
shares of Common Stock, make any other distribution of benefits under the Plan,
or take any other action, unless such delivery, distribution, or action is in
compliance with all applicable laws, rules, and regulations (including but not
limited to the requirements of the Securities Act of 1933, as amended).
Limoneira may cause a restrictive legend or legends to be placed on any
certificate for Shares issued pursuant to the Restricted Shares (or other
evidence of Common Stock ownership, including, without limitation, a direct
registration system book-entry account) in such form as may be prescribed from
time to time by applicable laws and regulations or as may be advised by legal
counsel.

 

[Signature Page to Follow]

 

 

  

Exhibit 10.1

 

 

IN WITNESS WHEREOF, this Agreement has been executed on the dates indicated
below on behalf of Limoneira and by the Participant effective as of the day and
year first above written.

 



  LIMONEIRA COMPANY               By:           Title:           Date:          
      PARTICIPANT                         Date:  

 



 

 

 

 

 

